SUMMARY ORDER
Xu Chen, though counsel, petitions for review of the BIA decision affirming the decision of an immigration judge (“IJ”) denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA affirms the decision of the IJ without issuing an opinion, this Court reviews the IJ’s decision. See Zhang Jian Xie v. INS, 434 F.3d 136, 139 (2d Cir.2006). Factual findings are reviewed under the substantial evidence standard, and, therefore, “[s]uch findings must be upheld if they are supported by reasonable, substantial, and probative evidence in the record considered as a whole.” Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000) (internal quotation marks omitted). Factual findings may be overturned only if any reasonable adjudicator would be compelled to conclude to the contrary. See 8 U.S.C. § 1252(b)(4)(B); Zhou Yun Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004).
In this case, the IJ’s factual and credibility determinations were substantially supported by the record as a whole. The IJ’s determinations were supported by several inconsistences between Chen’s testimony before the IJ and the letter from his father. Accordingly, this Court finds that the IJ’s rejection of Chen’s asylum and withholding of removal claims is supported by substantial evidence.
Finally, Chen has waived any challenge to the IJ’s denial of CAT relief by failing to address this issue in his brief before this Court. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this proceeding is VACATED, and any pending motion for a stay of removal in this proceeding is DENIED as moot. Any pending request for oral argument is DENIED in accordance with Federal Rule of Appellate Pro*185eedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).